DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 10/27/2021. Claims 1-3, 5-11, 13-19, and 21 are pending in this application. Claims 1, 3, 9, 11, 17, and 21 are currently amended. Claims 4, 12, and 20 are canceled.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-3, 5-11, 13-19, and 21 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
In regards to independent claim 1, Applicant argued that cited reference Belknap “fails to describe or suggest, ‘assign different sequences of identifiers to the plurality of alternative sets of execution steps, respectively.’” The Applicant also argued that, “The ‘identifier’ in Bellknap is assigned to the database command, and not to the individual steps inside of the database command. In other words, the identifier in Bellknap represents the entire database command.”
Examiner respectfully disagrees with the above arguments. 
In response to the arguments, it is submitted that the cited limitations are being properly addressed by Kadiam in view of Belknap based at least on Belknap disclosing the following:

Belknap teaches the “identifier” being assigned to individual steps inside of the database command in paragraph [0027]. Belknap discloses the stored outline 154 of Fig. 1, which “comprises a set of hints or optimizer directives that indicate steps and step sequences previously decided upon by the query optimizer in generating the query plan for a particular database statement. The hints stored within an outline are typically sufficient enough that, based on them, a query optimizer will typically generate the same query plan for the database statement as was generated when the query optimizer made the outline.” Therefore, generating the hints or optimizer directives in the outline 154 corresponds to the “assign different sequences of identifiers” because the hints or optimizer directives identify “an order in which the execution steps are performed,” as recited in claim 1. 
Also, in the generation of the outline 154, Belknap assigns the “identifier” to individual steps by teaching that the hints or optimizer directives “indicate steps and step sequences”.  Thus, the ‘identifier’ in Bellknap is assigned to the individual steps inside of the database command, not just the database command.
In addition, as the Applicant correctly stated, “At paragraph [0104], Bellknap mentions that each repeatable database command may have a unique identifier assigned thereto (e.g., generated by a hash, etc.).” However, Belknap further discloses in para [0104], “The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan… However, the identifier may take other forms.” The “more compact identifier calculated from… the selected query plan” and the identifier taking on “other forms” 
Thus, for at least the reasons as set forth above, it is submitted that the amended limitations of “assign different sequences of identifiers to the plurality of alternative sets of execution steps, respectively” are properly addressed by at least Kadiam in view of Belknap.
In regards to independent claims 9 and 17, the emphasized limitations that the Applicant argues in independent claims 9 and 17 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Further, regarding the new limitation recited in claims 1, 9, and 17, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiam et al. (US 20200285643 A1, hereinafter Kadiam) in view of Belknap et al. (US 20090106219 A1, hereinafter Belknap) and Ramasamy et al. (U. S. Patent No. US 6944614 B1, hereinafter Ramasamy).


Regarding claim 1, Kadiam discloses a computing system (Fig. 1, computing device 100) comprising:  
a storage to store a database query (Fig. 16, data store 1604) comprising an initial query execution plan (Fig. 1; [0048]: Query optimizer 112 is configured to receive query processor tree output by query pre-processor 110, and to process the query processor tree to generate query plan for the query) that includes an initial set of execution steps which are assigned an initial sequence of identifiers, respectively (Fig. 14; [0081]: In an example, multi-step sequence 1402 includes physical sequence operators by way of an initial step 1406, an intermediate step 1408, and/or a final step 1410 [The initial, intermediate, and final step names correspond to the sequence of identifiers that identify an order in which the execution steps are performed]); and 
a processor (Fig. 1, processor 104) configured to generate a plurality of alternative sets of execution steps for the initial query execution plan (Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query), 
wherein the plurality of alternative sets of execution steps comprise a different set of execution steps than the initial set of execution steps in the initial query execution plan ([0028]: For example, multiple alternative processes for executing the recursive CTE can be generated, which may include different optimizations), 
However, Kadiam does not explicitly teach “assign different sequences of identifiers to the plurality of alternative sets of execution steps, respectively, and store the assigned different sequence of identifiers in a log, wherein the different sequence of identifiers assigned to the plurality of alternative sets of execution steps identify an order in which the plurality of alternative set of execution steps are performed with respect to each other; select an alternative set of execution steps from among the plurality of alternative sets of execution steps in the log based on a performance of the alternative set of execution steps, reconstruct a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps by backtracking through the log based on the order in which the plurality of alternative set of execution steps are performed with respect to each other identified 2Application No.: 16/369,773 Amendment and Response to July 30, 2021 Office Action from the different sequence of identifiers in the log to find transformation rules that created the selected alternative set of execution steps, and display at least a portion of the reconstructed list of identifiers via a user interface.”
On the other hand, in the same field of endeavor, Belknap teaches
assign different sequences of identifiers to the plurality of alternative sets of execution steps, respectively ([0027]: Database servers may generate and store representations of query plans known as "outlines." An outline comprises a set of hints or optimizer directives that indicate steps and step sequences previously decided upon by the query optimizer in generating the query plan for a particular database statement [The hints or optimizer directives correspond to the sequences of identifiers that identify an order in which the execution steps are performed]), and
(Fig. 1; [0077]: Profiles 153 and stored outlines 154 are examples of types of SMOs stored in SMB 150), 
wherein the different sequence of identifiers assigned to the plurality of alternative sets of execution steps identify an order in which the plurality of alternative set of execution steps are performed with respect to each other ([0027]: The hints stored within an outline are typically sufficient enough that, based on them, a query optimizer will typically generate the same query plan for the database statement as was generated when the query optimizer made the outline [The hints identify an order in which the plurality of alternative set of execution steps are performed]);
select an alternative set of execution steps from among the plurality of alternative sets of execution steps in the log based on a performance of the alternative set of execution steps (Fig. 1; [0082]: According to an embodiment, query optimizer 140 may "look up" database command 135 in SMB 150 to determine whether or not a plan history 155 exists for database command 135… Query optimizer 140 may also utilize information from this plan history 155 when selecting between query plans 146 to identify query plan 145. [Query plan 145 corresponds to the alternative set of execution steps selected based on the plan history information in SMB 150]),
Additionally, Ramasamy teaches 
reconstruct a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps ([Col. 8, lines 9-12]: In one embodiment the query coordinator 122 and each data server 130 write the query execution trace information to a single log file, where it can be reconstructed when desired… The execution trace information from the query coordinator 104 includes an execution plan in terms of the operator trees described herein) by backtracking through the log based on the order in which the plurality of alternative set of execution steps are performed with respect to each other identified 2Application No.: 16/369,773Amendment and Response to July 30, 2021 Office Actionfrom the different sequence of identifiers in the log to find transformation rules that created the selected alternative set of execution steps ([Col. 8, lines 53-62]: Returning to FIG. 8, after the query has completed execution 806, the execution trace information is recalled from the execution log file(s), as shown in block 808. Where the execution trace information is stored in multiple files, a query monitor… gathers information by reading the execution trace information directly from the files saved by the query coordinator; [Col. 8, lines 64-66]-[Col. 9, lines 1-6]: FIG. 9 is a flow chart presenting illustrating process steps used to present the recalled execution trace information to the user… The retrieved execution trace information is then arranged according to the thread ID, the time stamp, and the selected playback command), and 
display at least a portion of the reconstructed list of identifiers via a user interface ([Col. 9, lines 7-25]: FIG. 10 is a diagram showing an illustrative embodiment of a user interface used for post-mortem analysis. Analysis results are presented in a window 1002, having a series of presentation command tools 1004…  In one embodiment, the execution trace information is presented in the form of operator trees 1016. Other information, including time stamps can be provided as well).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the computing system of Kadiam with the teachings of Belknap and Ramasamy to include “assign different sequences of identifiers to the plurality of alternative sets of execution steps, respectively, and store the assigned different sequence of identifiers in a log, wherein the different sequence of identifiers 
The motivation to combine is to recall trace information in an execution log file, as recognized by Belknap ([0104] of Belknap: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan), and as recognized by Ramasamy ([Abstract] of Ramasamy: The execution trace information can be recalled from the execution log file and presented to a user after execution of the query).

Regarding claim 2, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the database query comprises a structured query language (SQL) query (see Kadiam, [0041]: Query 600 of FIG. 6 is an example of a graph database query drafted using Transact-SQL (“T-SQL”) syntax) comprising an ordered sequence of steps for accessing data from one or more database tables (see Kadiam, Fig. 14, [0089]: In an example, initial step 1406, intermediate step 1408 and final step 1410 of multi-step sequence 1402 may each comprise a single physical SQL query operator; relational data store 116).

Regarding claim 3, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the processor is further configured to trace an order of each of the plurality of different sequences of execution steps and store each traced order in the log (see Ramasamy, [Abstract]: The method comprises the steps of executing the query; and while executing the query, storing an execution trace record for each execution thread in at least one execution log file).

Regarding claim 5, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the processor is configured to select an optimal alternative set of execution steps from the plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0074]: cost computing component 126 can compute a cost of the alternative process… and may accordingly determine an optimal alternative process for executing on the relational data store 116 to obtain query results)
based on query costs of the respective plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0078]: Query optimizer 112 may select the alternative process for generating the multi-step sequence based on the reoptimized process, re-computed costs, etc).

Regarding claim 6, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the processor 
(see Kadiam, Fig. 1, [0078]: query optimizer 112… may render the previously computed cost inaccurate and the previously selected alternative process for the recursive member suboptimal (e.g., when compared to other alternative processes). Thus, for example, query optimizer 112 can effectively discard one or more physical operators representing the recursive section).

Regarding claim 7, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the plurality of alternative sets of execution steps comprise a plurality of alternative execution plans that are generated by the processor based on transformations to a logical plan of an SQL query (see Kadiam, Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query; Fig. 14, [0089]: steps of multi-step sequence 1402 may comprise one or more physical SQL query operators).

Regarding claim 8, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the processor is further configured to 
compile the database query based on the selected alternative set of execution steps (see Kadiam, Fig. 1, [0079]: query optimizer 112, e.g., in conjunction with processor 104, memory 106, database system 108, etc., can convert, based on the cost, the one of the multiple alternative processes into the multi-step sequence)
(see Kadiam, Fig. 14, [0093]: final step 1410 is configured to generate query sub-result 1412 comprising the results for the entire execution of multi-step sequence 1402).

Regarding claim 9, Kadiam discloses a method ([0005]: a computer-implemented method for executing a received graph database query is provided.) comprising: 
receiving a database query comprising an initial query execution plan (Fig. 1, Fig. 2; [0048]: in receiving the graph database query at action 202, query pre-processor 110 can perform one or more pre-processing operations… Query optimizer 112 is configured to receive query processor tree output by query pre-processor 110, and to process the query processor tree to generate query plan for the query) that includes an initial set of execution steps which are assigned an initial sequence of identifiers, respectively (Fig. 14; [0081]: In an example, multi-step sequence 1402 includes physical sequence operators by way of an initial step 1406, an intermediate step 1408, and/or a final step 1410 [The initial, intermediate, and final step names correspond to the sequence of identifiers that identify an order in which the execution steps are performed]); 
generating a plurality of alternative sets of execution steps for the initial query execution plan (Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query), wherein the plurality of alternative sets of execution steps comprise a different set of execution steps than the initial set of execution steps in the query execution plan ([0028]: For example, multiple alternative processes for executing the recursive CTE can be generated, which may include different optimizations);

assigning different sequences of identifiers to the plurality of alternative sets of execution steps, respectively ([0027]: Database servers may generate and store representations of query plans known as "outlines." An outline comprises a set of hints or optimizer directives that indicate steps and step sequences previously decided upon by the query optimizer in generating the query plan for a particular database statement [The hints or optimizer directives correspond to the sequences of identifiers that identify an order in which the execution steps are performed]), and
storing the assigned different sequence of identifiers in a log (Fig. 1; [0077]: Profiles 153 and stored outlines 154 are examples of types of SMOs stored in SMB 150), 
([0027]: The hints stored within an outline are typically sufficient enough that, based on them, a query optimizer will typically generate the same query plan for the database statement as was generated when the query optimizer made the outline [The hints identify an order in which the plurality of alternative set of execution steps are performed]);
selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps in the log based on a performance of the alternative set of execution steps (Fig. 1; [0082]: According to an embodiment, query optimizer 140 may "look up" database command 135 in SMB 150 to determine whether or not a plan history 155 exists for database command 135… Query optimizer 140 may also utilize information from this plan history 155 when selecting between query plans 146 to identify query plan 145. [Query plan 145 corresponds to the alternative set of execution steps selected based on the plan history information in SMB 150]);
Additionally, Ramasamy teaches 
reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps ([Col. 8, lines 9-12]: In one embodiment the query coordinator 122 and each data server 130 write the query execution trace information to a single log file, where it can be reconstructed when desired… The execution trace information from the query coordinator 104 includes an execution plan in terms of the operator trees described herein)
([Col. 8, lines 53-62]: Returning to FIG. 8, after the query has completed execution 806, the execution trace information is recalled from the execution log file(s), as shown in block 808. Where the execution trace information is stored in multiple files, a query monitor… gathers information by reading the execution trace information directly from the files saved by the query coordinator; [Col. 8, lines 64-66]-[Col. 9, lines 1-6]: FIG. 9 is a flow chart presenting illustrating process steps used to present the recalled execution trace information to the user… The retrieved execution trace information is then arranged according to the thread ID, the time stamp, and the selected playback command); and 
displaying at least a portion of the reconstructed list of identifiers via a user interface ([Col. 9, lines 7-25]: FIG. 10 is a diagram showing an illustrative embodiment of a user interface used for post-mortem analysis. Analysis results are presented in a window 1002, having a series of presentation command tools 1004…  In one embodiment, the execution trace information is presented in the form of operator trees 1016. Other information, including time stamps can be provided as well).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Kadiam with the teachings of Belknap and Ramasamy to include “assigning different sequences of identifiers to the plurality of alternative sets of execution steps, respectively, and storing the assigned different sequence of identifiers in a log, wherein the different sequence of identifiers assigned to the plurality of alternative sets of execution steps identify an order in which the plurality of 
The motivation to combine is to recall trace information in an execution log file, as recognized by Belknap ([0104] of Belknap: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan), and as recognized by Ramasamy ([Abstract] of Ramasamy: The execution trace information can be recalled from the execution log file and presented to a user after execution of the query).

Regarding claim 10, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the method of claim 9, 
wherein the database query comprises a structured query language (SQL) query (see Kadiam, [0041]: Query 600 of FIG. 6 is an example of a graph database query drafted using Transact-SQL (“T-SQL”) syntax)  comprising an ordered sequence of steps for accessing data from one or more database tables (see Kadiam, Fig. 14, [0089]: In an example, initial step 1406, intermediate step 1408 and final step 1410 of multi-step sequence 1402 may each comprise a single physical SQL query operator; Fig. 1, relational data store 116).

Regarding claim 11, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the method of claim 9, further comprising 
tracing an order of a plurality of different sequences of transformation operations during generating of an alternative set of execution steps (See Belknap, [0027]: Database servers may generate and store representations of query plans known as "outlines." An outline comprises a set of hints or optimizer directives that indicate steps and step sequences previously decided upon by the query optimizer in generating the query plan for a particular database statement  and storing the traced order in the log labeled with a different respective unique identifier (see Belknap, Fig. 1; [0077]: Profiles 153 and stored outlines 154 are examples of types of SMOs stored in SMB 150 [The hints or optimizer directives correspond to the unique identifiers]).

Regarding claim 13, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the method of claim 9, wherein the selecting comprises 
selecting an optimal alternative set of execution steps from the plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0074]: cost computing component 126 can compute a cost of the alternative process… and may accordingly determine an optimal alternative process for executing on the relational data store 116 to obtain query results)
based on query costs of the respective plurality of alternative sets of execution steps (see Kadiam, Fig. 1, [0078]: Query optimizer 112 may select the alternative process for generating the multi-step sequence based on the reoptimized process, re-computed costs, etc.).

Regarding claim 14, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the method of claim 9, wherein the identifying further comprises 
preventing irrelevant transformations that are used to transform the initial set of execution steps into non- selected alternative sets of execution steps from being displayed (see Kadiam, Fig. 1, [0078]: query optimizer 112… may render the previously computed cost inaccurate and the previously selected alternative process for the recursive member suboptimal (e.g., when compared to other alternative processes). Thus, for example, query optimizer 112 can effectively discard one or more physical operators representing the recursive section).

Regarding claim 15, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the method of claim 9, wherein the generating the plurality of alternative sets of execution steps comprises 
generating a plurality of alternative execution plans based on transformations to a logical plan of an SQL query (see Kadiam, Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query; Fig. 14, [0089]: steps of multi-step sequence 1402 may comprise one or more physical SQL query operators).

Regarding claim 16, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the method of claim 9, further comprising 
(see Kadiam, Fig. 1, [0079]: query optimizer 112, e.g., in conjunction with processor 104, memory 106, database system 108, etc., can convert, based on the cost, the one of the multiple alternative processes into the multi-step sequence)
and executing the compiled database query (see Kadiam, Fig. 14, [0093]: final step 1410 is configured to generate query sub-result 1412 comprising the results for the entire execution of multi-step sequence 1402).

Regarding claim 17, Kadiam discloses a non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising (Fig. 1, [0030]: computing device 100 can include or can otherwise be coupled with a processor 104 and/or memory 106, where the processor 104 and/or memory 106 can be configured to execute or store instructions): 
receiving a database query comprising an initial query execution plan (Fig. 1, Fig. 2; [0048]: in receiving the graph database query at action 202, query pre-processor 110 can perform one or more pre-processing operations… Query optimizer 112 is configured to receive query processor tree output by query pre-processor 110, and to process the query processor tree to generate query plan for the query) that includes an initial set of execution steps which are assigned an initial sequence of identifiers, respectively (Fig. 14; [0081]: In an example, multi-step sequence 1402 includes physical sequence operators by way of an initial step 1406, an intermediate step 1408, and/or a final step 1410 [The initial, intermediate, and final step names correspond to the sequence of identifiers that identify an order in which the execution steps are performed]); 
(Fig. 1, [0032]: query optimizer 112 can include an alternative generating component 122 for generating alternatives for the recursive CTE or representations thereof (e.g., alternative sets of logical operators) for executing the query), wherein the plurality of alternative sets of execution steps comprise a different set of execution steps than the initial set of execution steps in the query execution plan ([0028]: For example, multiple alternative processes for executing the recursive CTE can be generated, which may include different optimizations);
However, Kadiam does not explicitly teach “assigning different sequences of identifiers to the plurality of alternative sets of execution steps, respectively, and storing the assigned different sequence of identifiers in a log, wherein the different sequence of identifiers assigned to the plurality of alternative sets of execution steps identify an order in which the plurality of alternative set of execution steps are performed with respect to each other; selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps in the log based on a performance of the alternative set of execution steps; reconstructing a list of identifiers of transformation operations that are applied to the initial set of execution steps to transform the initial set of execution steps into the selected alternative set of execution steps by backtracking through the log based on the order in which the plurality of alternative set of execution steps are performed with respect to each other identified from the different sequence of identifiers in the log to find transformation rules that created the selected alternative set of execution steps; and displaying at least a portion of the reconstructed list of identifiers via a user interface.”
assigning different sequences of identifiers to the plurality of alternative sets of execution steps, respectively ([0027]: Database servers may generate and store representations of query plans known as "outlines." An outline comprises a set of hints or optimizer directives that indicate steps and step sequences previously decided upon by the query optimizer in generating the query plan for a particular database statement [The hints or optimizer directives correspond to the sequences of identifiers that identify an order in which the execution steps are performed]), and
storing the assigned different sequence of identifiers in a log (Fig. 1; [0077]: Profiles 153 and stored outlines 154 are examples of types of SMOs stored in SMB 150), 
wherein the different sequence of identifiers assigned to the plurality of alternative sets of execution steps identify an order in which the plurality of alternative set of execution steps are performed with respect to each other ([0027]: The hints stored within an outline are typically sufficient enough that, based on them, a query optimizer will typically generate the same query plan for the database statement as was generated when the query optimizer made the outline [The hints identify an order in which the plurality of alternative set of execution steps are performed]);
selecting an alternative set of execution steps from among the plurality of alternative sets of execution steps in the log based on a performance of the alternative set of execution steps (Fig. 1; [0082]: According to an embodiment, query optimizer 140 may "look up" database command 135 in SMB 150 to determine whether or not a plan history 155 exists for database command 135… Query optimizer 140 may also utilize information from this plan history 155 when selecting between query plans 146 to identify query plan 145. [Query plan 145 corresponds to the alternative set of execution steps selected based on the plan history information in SMB 150]);
Additionally, Ramasamy teaches 
([Col. 8, lines 9-12]: In one embodiment the query coordinator 122 and each data server 130 write the query execution trace information to a single log file, where it can be reconstructed when desired… The execution trace information from the query coordinator 104 includes an execution plan in terms of the operator trees described herein) by backtracking through the log based on the order in which the plurality of alternative set of execution steps are performed with respect to each other identified 2Application No.: 16/369,773Amendment and Response to July 30, 2021 Office Actionfrom the different sequence of identifiers in the log to find transformation rules that created the selected alternative set of execution steps ([Col. 8, lines 53-62]: Returning to FIG. 8, after the query has completed execution 806, the execution trace information is recalled from the execution log file(s), as shown in block 808. Where the execution trace information is stored in multiple files, a query monitor… gathers information by reading the execution trace information directly from the files saved by the query coordinator; [Col. 8, lines 64-66]-[Col. 9, lines 1-6]: FIG. 9 is a flow chart presenting illustrating process steps used to present the recalled execution trace information to the user… The retrieved execution trace information is then arranged according to the thread ID, the time stamp, and the selected playback command); and 
displaying at least a portion of the reconstructed list of identifiers via a user interface ([Col. 9, lines 7-25]: FIG. 10 is a diagram showing an illustrative embodiment of a user interface used for post-mortem analysis. Analysis results are presented in a window 1002, having a series of presentation command tools 1004…  In one embodiment, the execution trace information is presented in the form of operator trees 1016. Other information, including time stamps can be provided as well).

The motivation to combine is to recall trace information in an execution log file, as recognized by Belknap ([0104] of Belknap: The statement log may indicate each command by its original text, or the list may indicate each command using a more compact identifier, calculated from either the original text of the command, or the selected query plan), and as recognized by Ramasamy ([Abstract] of Ramasamy: The execution trace information can be recalled from the execution log file and presented to a user after execution of the query).

Regarding claim 18, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the non-transitory computer-readable medium of claim 17, 
wherein the database query comprises a structured query language (SQL) query (see Kadiam, Fig. 1, [0041]: Query 600 of FIG. 6 is an example of a graph database query drafted using Transact-SQL (“T-SQL”) syntax)
comprising an ordered sequence of steps for accessing data from one or more database tables (see Kadiam, Fig. 1, Fig. 14, [0089]: In an example, initial step 1406, intermediate step 1408 and final step 1410 of multi-step sequence 1402 may each comprise a single physical SQL query operator; Fig. 1, [0031]: relational data store 116).

Regarding claim 19, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the non-transitory computer-readable medium of claim 17, wherein the method further comprises 
tracing an order of each of the plurality of different sequences of transformation operations during the computation (see Belknap, [0058]: …the database server persistently records captured information related to the execution of the first command according to the first plan… The information recorded may include, for example, performance statistics collected during execution of the first plan, data indicating the execution context during execution of the first plan, and properties of the first plan) and 
storing each traced order in the log labeled with a different respective unique identifier (see Belknap, [0077]: SMB 150 stores a statement log 152. Statement log 152 comprises identifiers indicating a number of database commands. These database commands may be, for example, database commands previously evaluated by query optimizer 140 over a certain period of time; [0105]: … the technique for producing identifiers for the statement log may be one that guarantees a unique identifier for each database command… For example, the identifier may be computed using a hash function that has a very high likelihood of producing a different identifier for each database command received by a database server].

Regarding claim 21, the combined teachings of Kadiam, Belknap, and Ramasamy further disclose the computing system of claim 1, wherein the processor is further configured to 
prevent identifiers of a subset of transformation operations from being displayed via the interface (see Ramasamy, [Col. 4, lines 64-67] – [Col. 5, lines 1-3]: The client front end 108 also allows the user to query through a graphical interface… Further, the user can query by explicitly composing ad-hoc queries in the database system's 100 extened SQL syntax [Ad hoc queries can specify what to display]; [Col. 9, lines 7-25]: FIG. 10 is a diagram showing an illustrative embodiment of a user interface used for post-mortem analysis… The user can select which data servers 130 present execution trace information, using drop-down menu elements 1024, and can control the size and presentation of the correlated windows 1008-1014).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304. The examiner can normally be reached Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168